Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 9, 2018

                                     No. 04-17-00719-CV

                                      Juan ENRIQUEZ,
                                          Appellant

                                               v.

  Dwayne VILLANUEVA, Karnes County Sheriff, Individually and in his Official Capacity,
                                 Appellees

                  From the 81st Judicial District Court, Karnes County, Texas
                             Trial Court No. 17-09-00210-CVK
                         Honorable Russell Wilson, Judge Presiding


                                        ORDER
        Appellant’s brief was due to be filed by January 2, 2018. Neither the brief nor a motion
for extension of time has been filed. It is therefore ORDERED that appellant show cause in
writing within fifteen days from the date of this order why this appeal should not be dismissed
for want of prosecution. TEX. R. APP. P. 38.8(a).

                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court